SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1057
CAF 13-00472
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF SAPPHIRE A.J.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,      MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

ANGELICA J., RESPONDENT-APPELLANT.


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.

MERIDETH H. SMITH, COUNTY ATTORNEY, ROCHESTER (CAROL EISENMAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

RHIAN D. JONES, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Dandrea
L. Ruhlmann, J.), entered February 8, 2013 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Social Services Law §
384-b, respondent mother appeals from an order that, inter alia,
terminated her parental rights with respect to the subject child on
the ground of permanent neglect and freed the child for adoption.
Contrary to the mother’s contention, petitioner established “by clear
and convincing evidence that it made diligent efforts to encourage and
strengthen the relationship between [the mother] and the child”
(Matter of Ja-Nathan F., 309 AD2d 1152, 1152; see § 384-b [3] [g] [i];
[7] [a]). “Diligent efforts include reasonable attempts at providing
counseling, scheduling regular visitation with the child, providing
services to the parent[] to overcome problems that prevent the
discharge of the child into [his or her] care, and informing the
parent[] of [the] child’s progress” (Matter of Jessica Lynn W., 244
AD2d 900, 900-901; see § 384-b [7] [f]). Here, the mother was in
foster care at the time of the child’s birth pursuant to a PINS order
and, among other things, petitioner provided the mother with referrals
to parenting classes and with placements that would give her the
structured environment she needed.

     Contrary to the further contention of the mother, Family Court
properly determined that she failed to plan for the future of the
child, although able to do so (see Matter of Whytnei B. [Jeffrey B.],
                                 -2-                          1057
                                                         CAF 13-00472

77 AD3d 1340, 1341). The mother did not comply with her service plan,
inasmuch as she did not engage in mental health counseling or
parenting classes as recommended by petitioner. In addition, she fled
her placements on numerous occasions, each time missing visits with
the child.

     Finally, the court did not abuse its discretion in refusing to
enter a suspended judgment. The record supports the court’s
determination that a suspended judgment, i.e., “a brief grace period
designed to prepare the parent to be reunited with the child” (Matter
of Michael B., 80 NY2d 299, 311), was not in the best interests of the
child (see Matter of Alexander M. [Michael A.M.], 106 AD3d 1524,
1525). The mother’s “negligible progress” in addressing the issues
that initially necessitated the child’s removal from her custody was
“ ‘not sufficient to warrant any further prolongation of the child’s
unsettled familial status’ ” (Alexander M., 106 AD3d at 1525).




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court